Citation Nr: 1043736	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to 
include hepatitis C, alcohol cirrhosis, and liver transplants.

2.  Entitlement to service connection for a back disorder.

3.  Whether income was properly charged in determining monthly VA 
non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to July 1976. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that 
denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that the Veteran has indicated and the 
record confirms that he is currently in receipt of Social 
Security Administration disability benefits.   While it is 
unclear from the evidence of record for which disability the 
Veteran receives Social Security Disability benefits, under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
See Diorio v. Nicholson, 20 Vet. App. 193, 199- 200 (2006).  
Thus, on remand, the RO/AMC should contact the Social Security 
Administration and/or other appropriate Federal agency and 
request a complete copy of any and all adjudications and the 
records underlying the adjudications for Social Security 
Disability benefits.  If no such records exist, information to 
that effect should be included in the claims file.  See Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. 
App. 363 (1992).

Although not dispositive as to an issue that must be resolved by 
VA, any relevant findings made by the Social Security 
Administration are evidence which must be considered.  See White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Liver disorder

As to the issue of service connection for a liver disorder, to 
include hepatitis C, alcohol cirrhosis, and liver transplants, 
the Veteran has asserted he was exposed to infectious body fluids 
containing hepatitis C during his period of active service when 
given certain immunizations with a needleless injector.  Review 
of the Veteran service treatment records do not demonstrate that 
he was exposed to high risk activity during his period of active 
service.  VA outpatient treatment records dated from October 1976 
to March 1978 and from March 1992 to April 1993 show that the 
Veteran was treated intermittently for symptoms described as 
itching.  The Veteran asserts that these symptoms of itching were 
early manifestation of his hepatitis C and eventual liver 
disability.  

A VA outpatient treatment record dated in June 2005 shows that 
the Veteran indicated that he believed his liver disorder was due 
to drug abuse in service.  VA hospital and outpatient treatment 
records confirm that the Veteran was diagnosed with include 
hepatitis C and alcohol cirrhosis, and underwent two liver 
transplants.  The Veteran provided several treatises dated in 
January 2004 and August 2006 suggesting that the use of jet gun 
injection transmission contained potential for cross-
contamination.    He has asserted that his current liver 
disabilities are the result of exposure to the hepatitis C during 
such immunization in service.  In this regard, lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  VA is required to give due 
consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability benefits.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In light of the 
foregoing, the Board finds that the Veteran should be scheduled 
for a VA examination to obtain a medical opinion as to the 
etiology of the asserted liver disabilities.  Assistance by VA 
includes providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
a medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Back disorder

The Veteran asserts that he has a current back disorder that is 
manifested as a result of his period of active service.  A review 
of his service treatment records reveals that in August 1972, he 
was treated for a two week history of low back pain.  In March 
1975, he was treated for low back pain "X a few weeks."  The 
October 1975 separation report of medical examination shows that 
the Veteran was noted to have a history of occasional low back 
pain since about 1966 with prolonged bending and lifting, 
adequately treated with medication, with no complications or 
sequelae.  In his October 2005 claim, the Veteran indicated 
having a back disability first manifested in service in 1975 or 
1976.  There do not appear to be any post-service medical 
treatment records showing treatment for a back disorder following 
his period of active service.  However, in light of the fact that 
the Veteran is receiving Social Security Administration 
disability benefits and records pertaining to such benefits are 
being obtained as a result of this Remand, the Board finds that 
there potentially is medical evidence of post-service treatment 
of the Veteran's asserted back disorder.  As noted above, lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno, 6 Vet. 
App. at 469-70; see also Buchanan, 451 F.3d at 1336.  VA is 
required to give due consideration to both pertinent medical and 
lay evidence in evaluating a claim to disability benefits.  See 
Davidson, 581 F.3d at 1316.  In light of the foregoing, the need 
for scheduling the Veteran for a VA examination to obtain a 
medical opinion as to the etiology of the asserted low back 
disorder is left to the discretion of the RO/AMC, after 
consideration of any additional medical records obtained as a 
result of this Remand.

Non-service-connected pension benefits

The Veteran is in receipt of VA non-service-connected pension 
benefits.  He asserts that his income was not properly determined 
in the RO decision granting such benefits dated in November 2007.  
In this regard, the Veteran has asserted that his income for the 
2006 calendar year was $6,139.00.  In support of his assertion, 
he provided a copy of Form SSA-1099-SM showing that benefits paid 
in 2006 amounted to $6,139.00.  The RO has indicated that 
information received directly from Social Security Administration 
provided a different amount of benefits paid for the 2006 
calendar year.  As the Veteran's actual income for the 2006 
calendar year is crucial in determining whether he exceeded the 
maximum income permitted for receipt of non-service-connected 
pension benefits, and given the foregoing discrepancy, the Board 
finds that an audit must be undertaken so that an accurate amount 
of income may be determined prior to further adjudication of this 
matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the adjudications 
for Social Security Administration disability 
benefits.  All efforts to obtain these 
records should be fully documented in the 
claims file.  If no such records exist, 
evidence should be included in the claims 
file indicating as such.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

2.  The RO/AMC shall afford the Veteran a VA 
examination with the appropriate specialist 
to determine the nature and etiology of his 
liver disorder, to include hepatitis C, 
alcohol cirrhosis, and liver transplants.  
The Veteran's claims file and a copy of this 
Remand must be made available to the examiner 
for review.  Any evaluations, studies, and 
tests deemed necessary by the examiner shall 
be accomplished, but should include hepatitis 
C serological testing.

The examiner shall specifically discuss the 
impact of the Veteran's history of inservice 
immunization and asserted intravenous drug 
use on any current disabilities found on 
examination.  The examiner shall then render 
an opinion as to whether the Veteran has a 
current liver disorder, manifested by 
hepatitis C, alcohol cirrhosis, and liver 
transplants.  If so, the examiner shall opine 
whether it is at least as likely as not that 
any such current chronic disability is 
manifested as a result of the Veteran's 
period of active service.  The examiner is 
asked to comment on the significance, if any, 
of the reported itching by the Veteran 
demonstrated by the VA records dated from 
October 1976 to March 1978 and from March 
1992 to April 1993, on his eventual liver 
disabilities.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC shall undertake and set forth 
in the record a written audit of the 
Veteran's income for the 2006 calendar year.  
This audit shall reflect confirmation from 
the Social Security Administration as to the 
actual benefits paid to the Veteran, in light 
of the Form SSA-1099-SM showing that benefits 
paid in 2006 amounted to $6,139.00.  

The audit shall also reflect all amounts 
actually paid to the Veteran from any other 
sources during the 2006 calendar year, if 
any.

Copies of the written audit should be 
included into the Veteran claims file, and 
another provided to the Veteran and his 
representative.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.  The need for scheduling the 
Veteran for a VA examination as to his claim 
for service connection for a back disorder to 
obtain a medical opinion as to the etiology 
of the asserted disability is left to the 
discretion of the RO/AMC, after consideration 
of any additional medical records obtained as 
a result of this Remand.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


